Citation Nr: 0005361	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  97-17 068A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date, prior to May 4, 1991, for 
the award of a 100 percent evaluation for chronic anxiety 
with irritable bowel syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel







INTRODUCTION

The veteran served on active duty from October 1972 to April 
1973.  

The current appeal arose from a June 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
on Portland, Oregon.  The RO granted entitlement to a 100 
percent evaluation for chronic anxiety reaction with 
irritable bowel syndrome effective March 25, 1996.  

In September 1998 the RO granted entitlement to an effective 
date for assignment of a 100 percent evaluation for chronic 
anxiety reaction with irritable bowel syndrome retroactive to 
May 4, 1991.


FINDINGS OF FACT

1.  The appellant filed a claim for an increased evaluation 
for her anxiety reaction with irritable bowel syndrome on 
October 16, 1987.

2.  The first objective evidence establishing that the 
veteran most likely met the criteria for a 100 percent 
schedular evaluation was on a report of a private 
psychological test dated March 15, 1990.


CONCLUSION OF LAW

The criteria for an effective date for the grant of a 100 
percent evaluation for anxiety reaction with irritable bowel 
syndrome retroactive to March 15, 1990 have been met.  38 
U.S.C.A. §§ 5107, 5110, 7105 (West 1991);  38 C.F.R. §§ 
3.105, 3.157, 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In July 1973 the RO granted service connection for 
psychophysiologic gastric reaction evaluated as 10 percent 
disabling under Diagnostic Code 9502 effective April 5, 1973, 
based upon service and post-service medical records including 
VA psychiatric and gastrointestinal examinations in May 1973.  
No upper gastrointestinal pathology was noted.  The 10 
percent evaluation was assigned for predominant psychiatric 
symptoms productive of moderate social and industrial 
impairment.  

In January 1974 the RO confirmed and continued a 10 percent 
evaluation for service-connected psychiatric disability based 
upon the evidence of record including a VA hospital summary 
reflecting hospitalization in August 1973.

In October 1974 the RO granted an increased evaluation of 30 
percent effective October 1, 1974, for irritable bowel 
syndrome with associated anxiety and depression under 
Diagnostic Code 7319.  The above grant was based on severe 
symptomatology including diarrhea or alternating diarrhea and 
constipation with more or less constant abdominal distress 
including a VA hospital summary dated in August 1974.

In December 1975 the RO granted a temporary 100 percent 
evaluation under 38 C.F.R. § 4. 29 (1999) for chronic anxiety 
reaction with irritable bowel syndrome from August 4, 1975 
with reduction to a higher schedular evaluation of 50 percent 
from September 1, 1975, based on evidence of substantial 
social and severe industrial impairment.  (The predominant 
disability was previously rated as irritable bowel syndrome 
under Diagnostic Code 7319).  This action was based upon the 
evidence of record including VA hospital summaries reflecting 
periods of hospitalization in August 1975 and October 1975.  

In May 1977, July 1981 and March 1984 the RO affirmed the 
assignment of a 50 percent evaluation for anxiety reaction 
with irritable bowel syndrome based upon the evidence of 
record including reports of VA examinations.

On October 16, 1987 the veteran reopened her claim of 
entitlement to an increased evaluation for service-connected 
anxiety reaction with irritable bowel syndrome. 

A letter from the RO dated March 28, 1989 noted that the 
veteran's claim for disability benefits was delayed pending 
receipt of information from a VA hospital.  

A report of a private psychological evaluation from a private 
clinical psychologist, dated on March 15, 1990 was received 
at the RO on June 22, 1990.  (The untranslated document 
received at the RO was subsequently translated in to 
English.)  It was noted that the veteran was referred to the 
center by her private physician to receive psychological 
assistance since a mental health problem existed. At the time 
of the examination the veteran was accompanied by her sister.  

According to the information given to the examiner, the 
veteran was residing in the town of Carolina, notwithstanding 
the fact that her permanent residence was in the state of 
California.  She had completed two years of university study.  
She was the oldest in a middle class family of four children.  
She married at 30 years of age.  Her marriage lasted 4 years 
and there were no children.  She was noted to have performed 
the duties of assistant hotel clerk, with this being her 
greatest working experience.  In 1972 she went on active duty 
and separated after 7 months because of an accident.  

She was discharged with physical and emotional problems since 
she had to be operated on for appendicitis, hernia and 
ulcers.  According to information received from the veteran, 
her troubles began in the army when she suffered the 
accident.  Since then she had had to be in treatment as much 
for physical reasons as for emotional ones.  The greater part 
of that time she had been taking psychopharmacological 
medication such as Mellaril, Ativan and antidepressants.  

The veteran's condition became more acute when her breast was 
operated on and her experiences in the hospital traumatized 
her due to the way in which she was treated.

Information received from family members indicated that the 
veteran exhibited strange and abnormal behavior.  She said 
meaningless things, repeated the same topic over and over, 
was very talkative, went walking around the house, could not 
sleep, and thought that people wanted to hurt her.  Her 
principal topic was the harm that they did to her during the 
breast operation.  She repeated this experience constantly.  
She presented many muscular tremors, difficulty in 
concentrating, irritability, and anxiety.  At times she 
became aggressive.  She demonstrated much muscular tension, 
insecurity, fear of living, palpitations, diarrhea, and 
nausea.  She became easily disoriented and very nervous.  
Aside from that she cried a lot and had frequent depression.

On mental status evaluation the veteran appeared melancholy, 
persecuted, and obsessed.  She demonstrated some trembling in 
the hands, incoherence, fatigue, anxiety, poor reasoning, 
poor adjustment, worry, confusion, insecurity, 
aggressiveness, poor ability to control her feelings and 
emotions, occasional disorientation spatially and temporally, 
childish behavior, somewhat disorganized thinking and other 
characteristics that disarranged her personality.  It was 
noted that nonetheless the veteran was cooperative.  She made 
an effort to comply with the requests of the examiner to the 
extent that she was able and she seemed to achieve a normal 
"rapport" with him; although her multiple emotional 
difficulties prevented attaining a better outcome.

The test results obtained in the personality tests and the 
psychoneurological study revealed serious emotional conflicts 
that interfered with the family, social and work stability of 
the veteran.  The Bender test reflected a maturity and 
neurological activity of 8 years 3 months.  According to the 
traits in this area the deficiency corresponded to 
psychiatric disorders that caused a poor capacity for 
organizing and planning concepts and ideas, as well as the 
perceived material.  A perception with slight schizophrenic 
traits was revealed.

According to the projective tests used, the veteran presented 
emotional problems with isolation tendencies and reality 
conflict.  There was insecure behavior.  She attempted to 
attain better stability.  She felt disappointed, tired, 
useless and childish.  She had regressive tendencies, phobic 
states, depression, claustrophobia, and persecution mania 
with suicidal feelings.

The examiner noted that analyzing the complete clinical 
picture the veteran suffered emotional conflicts that had 
been freed as a consequence of traumatic experiences during 
recent years.  It was necessary to point out the important 
experiences from the time that the veteran entered the army, 
which had left serious personality problems.  Assessment was 
: Post-traumatic Stress Syndrome- (309.89. DSM-III-R) and 
Generalized Anxiety Syndrome (300.02 DSM-III-R).  The 
emotional conflicts which could be classified within a 
condition very close to a paranoid type schizophrenia were at 
an advanced stage.

The examiner concluded that the veteran had been suffering 
from physical problems that had brought her to serious 
emotional problems.  This situation had produced a poor 
ability to adjust to her surroundings, affecting in this way 
her normal life on the family, social and work plane.  Her 
condition had a poor prognosis since the veteran had 
deteriorated quite a bit within an age that can be considered 
somewhat advanced.  There were tendencies indicating that the 
problem may be progressive since the neurological functions 
showed a certain deterioration that was minimizing the 
ability of the controls for the emotional levels.  It was 
noted that an indefinite period of psychiatric and 
psychological treatment was recommended both in the 
pharmacological and behavioral areas. 

A VA hospital summary with medical records from May 4, 1991 
to May 28, 1991 show treatment for anxiety disorder and 
psychotic disorder, not otherwise specified.  The veteran's 
psychotic symptoms remitted with medications.  She requested 
discharge to continue follow-up as an outpatient.  At 
hospital discharge she was not suicidal or homicidal.  


Criteria

The effective date of an award based on an original claim for 
compensation will be the day following separation from active 
service or date entitlement arose if claim is received within 
one year of separation from service; otherwise, the effective 
date will be the date of claim, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a)(b)(1); 38 C.F.R. § 
3.400.

The effective date of an evaluation and entitlement of an 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase, will be 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  The effective date of 
compensation based on new and material evidence received 
after a final disallowance, is the date of receipt of claim 
or date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, 
member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  38 C.F.R. 
§ 3.155 (1999).  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from date it was sent to the claimant, it will be 
considered filed as of date of receipt of an informal claim.  
Id.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151 (1999).  
A claim by a veteran for compensation may be considered to be 
a claim for pension; and a claim by a veteran for pension may 
be considered to be a claim for compensation.  Id. 38 C.F.R. 
§ 3.151(a) (1999).

In accordance with the provisions of 38 C.F.R. § 3.157(a) 
(1999), effective date of pension or compensation benefits, 
if otherwise in order, will be the date of receipt of claim 
or date when entitlement arose, whichever is later.  A report 
of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or Department of Veterans Affairs 
issue, if the report relates to a disability which may 
establish entitlement.

In accordance with 38 C.F.R. § 3.157(b)(1) the date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  The date of a uniformed service 
examination which is the basis for granting severance pay to 
a former member of the Armed Forces on the temporary 
disability retired list will be accepted as the date of 
receipt of claim.  A claim specifying the benefit sought must 
be received within 1 year.

The date of admission to a non-VA hospital where a veteran 
was maintained at VA expense will be accepted as the date of 
receipt of claim, if VA maintenance was previously 
authorized; but if VA maintenance was authorized subsequent 
to admission, the date VA received notice of admission will 
be accepted.  The provisions of this paragraph apply only 
when such reports relate to examination or treatment of a 
disability for which service connection has previously been 
established or when a benefit specifying the benefit sought 
is received within one year from date of such examination, 
treatment or hospital admission.  38 C.F.R. 
§ 3.157(b)(1).

The provisions of 38 C.F.R. § 3.157(b)(2) where evidence is 
received from a private physician or layman, the date of 
receipt of such evidence will be accepted when the evidence 
furnished by or in behalf of the claimant is within the 
competence of the physician or lay person and shows the 
reasonable probability of entitlement to benefits.

The provisions of 38 C.F.R. § 3.400(o)(1) state that the 
effective date for increased compensation is, except as 
provided in 38 C.F.R. § 3.400(o)(2), the date of receipt of 
claim or the date entitlement arose, whichever is later.  The 
effective date of an award of increased compensation is the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if the claim is 
received within one year from such date; otherwise, date of 
receipt of claim.  38 C.F.R. 
§ 3.400(o)(2).

Regardless of VA regulations concerning effective dates of 
awards and with exceptions that do not apply in this case, 
the payment of monetary benefits based on original, reopened, 
or increased awards of compensation, pension or dependency 
and indemnity compensation may not be made for any period 
prior to the first day of the calendar month following the 
month in which the award became effective. 
38 C.F.R. § 3.31 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. 
§ 4.7 (1999).

Under the General Rating Formula for Psychoneurotic disorders 
for generalized anxiety disorders under Diagnostic Code 9400 
effective February 3, 1988, a 100 percent rating is assigned 
when there are totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or when the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community; or when the 
veteran is demonstrably unable to obtain or retain 
employment.  See Johnson v. Brown, 7 Vet. App. 95, 97-99 
(1994).


When the ability to establish and maintain effective or 
favorable relationships with people was severely impaired, 
and the psychoneurotic symptoms were of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment, a 70 percent rating was 
assignable.

When the ability to establish or maintain effective or 
favorable relationships with people was considerably 
impaired, and by reason of psychoneurotic symptoms, the 
reliability, flexibility and efficiency levels were so 
reduced as to result in considerable industrial impairment, a 
50 percent rating was assigned.


Analysis

The Board notes that the veteran's claim for an effective 
date earlier than May 4, 1991, for the assignment of a 100 
percent schedular evaluation for anxiety reaction with 
irritable bowel syndrome is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a); Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  

The veteran's assertions concerning the severity of her 
anxiety reaction with irritable bowel syndrome (that are 
within the competence of a lay party to report) are 
sufficient to conclude that her claim for an earlier 
effective date for the grant of a 100 percent evaluation for 
anxiety reaction with irritable bowel syndrome is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).  
Specifically, the veteran maintains the effective date for 
the assignment of a 100 percent evaluation for anxiety 
reaction with irritable bowel syndrome should be from mid 
March 1990 when she was evaluated by a private psychologist.  
She argues that the private psychological report of record 
supports her claim.  

The Board also finds that the facts relevant to the issue on 
appeal have been properly developed and that the statutory 
obligation of VA to assist the veteran in the development of 
her claim has been satisfied.  Godwin v. Derwinski, 1 Vet. 
App. 419 (1991); White v. Derwinski, 1 Vet. App. 519 (1991).

The record shows that on October 16, 1987, the veteran 
reopened her claim of entitlement to an increased evaluation 
for her service-connected anxiety reaction with irritable 
bowel syndrome.  

Following the receipt of the veteran's claim of entitlement 
to an increased evaluation for service-connected psychiatric 
disability, the first objective evidence received 
establishing that she most likely met the criteria for a 100 
percent schedular evaluation was on a report of a private 
comprehensive psychological test dated March 15, 1990, which 
was received by the RO on June 22, 1990.  

The Board notes that the psychiatric findings noted on the 
private psychological report received on June 22, 1990 were 
essentially similar to those overall findings found by the RO 
to support the initial grant of a 100 percent evaluation.  In 
view of the pertinent laws and regulations cited above 
pertaining to effective dates with respect to private medical 
reports the Board notes that as private psychological report 
is dated March 15, 1990, the proper effective date for the 
assignment of a 100 percent evaluation for anxiety reaction 
with irritable bowel syndrome is March 15, 1990.


ORDER

Entitlement to an effective date for the assignment of a 100 
percent evaluation for anxiety reaction with irritable bowel 
syndrome retroactive March 15, 1990 is granted, subject to 
the controlling regulations governing the award of monetary 
benefits.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

